Citation Nr: 1642673	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13-29 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for degenerative joint disease (DJD) of the thoracolumbar spine.

2. Entitlement to service connection for a bilateral hearing loss disability.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1969, with an additional period of active duty for training (ACDUTRA) from September 1966 to January 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, there is no evidence that the Veteran is unable to obtain of maintain substantially gainful employment due to his service-connected disabilities. As such, TDIU has not been raised by the record. 

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to an increased rating for right lower extremity radiculopathy has been raised by the record in an October 2013 statement accompanying the Veteran's substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2015).

The issues of entitlement to an increased rating for a low back disability and service connection for type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1 A bilateral hearing loss disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

2. Tinnitus manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.




CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in March 2012, prior to the initial unfavorable adjudication in May 2012. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All private treatment records authorized for release or submitted are associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA audiological examination in April 2012. The examination was adequate because the hearing results were determined using a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, the tester a state licensed audiologist, the opinion noted the effect of the hearing loss disability on the Veteran's daily functioning, and the examiner, and the examiner provided underlying rationales for her opinions. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85.

The Board notes that the Veteran indicated in October 2013 correspondence that he was not examined by the audiologist who provided the above opinion, stating that instead he was told an examination was not necessary as VA audiological testing from two days prior was of record. The examination report does not indicate whether or not an in-person examination was conducted. However, the adequacy of the April 2012 opinion is not affected regardless of whether an in-person hearing examination was conducted. The audiometric testing only establishes whether or not there is a current disability for VA purposes, a fact which was conceded by the April 2012 examiner in both the bilateral hearing loss and tinnitus opinions.

Further, the April 2012 examiner specifically mentioned the Veteran's subjective reports concerning noise exposure in-service. Thus, despite the potential lack of an in-person examination the examiner still considered the Veteran's statements of record. As such, even if an in-person examination was not conducted, the Board finds that the April 2012 audiological examination is still adequate for rating purposes as it considered the Veteran's lay statements of record, the medical evidence of record, and included well-reasoned rationales supporting all opinions provided therein. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A. Bilateral Hearing Loss Disability

The Veteran contends that he is entitled to service connection for a bilateral hearing loss disability. An April 2012 VA audiological examination notes that the Veteran has bilateral hearing loss that is considered disabling for VA purposes. 38 C.F.R. § 3.385. Further, the Veteran has stated that during his service he was exposed to significant levels of noise. Specifically, he has argued that his office was in close proximity to the maintenance area for jet engines, and thus he was consistently exposed to jet engine noise. While the Veteran's military occupational specialty was as an administrative specialist, the Board notes that he was assigned to a combat support squadron which would potentially entail jet engine noise exposure. Further, there is no evidence that the Veteran's statements concerning noise exposure are not credible. As such, noise exposure in service has been shown.

However, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss disability is causally related to his active duty. The Veteran has asserted that his hearing loss is causally related to his in-service noise exposure. While he is competent to testify to the persistence of lay-observable symptoms since service, such as decreased hearing acuity, the Veteran is not competent to state that his current hearing loss is causally related to his active duty service, as to do so requires expertise in the field of audiology. Jandreau, 492 F.3d 1372.

To the extent the Veteran has stated that his bilateral hearing loss has been persistent since his service, these statements are inconsistent with the other lay and medical evidence of record. In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this case, the Veteran expressly denied any current or history of hearing loss on his February 1969 separation report of medical history, as well as on a post-service private report of medical history in September 1979. Further, private treatment records from September 1979, June 1980 and August 1987 reflect that the Veteran's hearing and ears were either normal or within normal limits. As the Veteran's statements concerning persistent hearing loss since service are substantially inconsistent with both his previous statements of record and the medical evidence following his separation, the Board finds his statements to be not credible and therefore entitled to no probative weight. Id.

Turning to the medical evidence, the Veteran was provided with a VA examination in April 2012. The examiner indicated that based on a review of the Veteran's claims file it was less likely than not that the current bilateral hearing loss disability was causally related to service. The Veteran's hearing was noted to be within normal limits when tested in 1966, and the examiner further noted that while his hearing was not tested at separation, the Veteran specifically denied any current or past hearing loss on his 1969 separation report of medical history. There is no evidence that the examiner was not competent or credible, and as the opinion directly considered the Veteran's lay statements and was based on a review of the record, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

The Veteran's February 1969 separation examination, while not noting any objective audiometric testing results, noted that the Veteran's ears and ear drums were normal. On the corresponding report of medical history the Veteran specifically denied any current or history of hearing loss. An additional July 1970 report of medical history, while blank on the front, notes on the reverse that the Veteran denied any history of pertinent illness or injury since the last examination. 

A September 1979 private treatment record documenting the Veteran's medical history noted that he reported no history of hearing issues or problems. A June 1980 private treatment record concerning complaints of dizziness noted that on examination the Veteran's ears and ear drums were normal. Another August 1987 private physical examination noted the Veteran's hearing to be within normal limits. VA treatment records reflect audiological treatment beginning in approximately December 2007, with a history of military noise exposure being noted in December 2007 and April 2012. None of the treatment records contain any opinions linking the Veteran's bilateral hearing disability to service.

Based on the foregoing, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss disability is causally related to his active duty service. As noted above, due to the inconsistent nature of the Veteran's statements, both internally and with the medical evidence of record, they are not credible and are entitled to no probative weight. While the Veteran points to the December 2007 and April 2012 VA audiological treatment records noting a history of military noise exposure, neither record indicates that the hearing loss was related to such exposure. The simple notation of a subjective history of noise exposure does not constitute an opinion that it is the cause of the current hearing loss disability, or necessarily imply causation. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

As such, the only competent and credible evidence of record concerning the etiology of the Veteran's hearing loss disability is the April 2012 medical opinion, which indicated that based on the normal audiogram in 1966 and the Veteran's denial of hearing loss at separation it was less likely than not that the hearing loss was related to service. Thus, the preponderance of the evidence is against a finding of a nexus between the current disability and the in-service noise exposure, and therefore service connection for a bilateral hearing loss disability is not warranted on a direct basis. 38 C.F.R. § 3.303.

Bilateral hearing loss is considered an organic disease of the nervous system, and therefore service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309. However, the Veteran's service treatment records are silent for a diagnosis of bilateral hearing loss during service and in-service audiograms, including from November 1966 and June 1968, were within normal limits. See 38 C.F.R. § 3.385.
 
The Veteran specifically denied any current or past hearing loss at separation in February 1969, and private treatment records from 1979 to 1987 show intermittent notes of normal ears or ear drums. Finally, a report of medical history form September 1979 notes that the Veteran again denied a history of hearing loss. The first evidence of hearing loss is a December 2007 treatment record, approximately 36 years after his separation from service. As there is no competent and credible evidence of sufficient manifestations of bilateral hearing loss either during service or within the first post-service year, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

Although the Veteran has established a current disability and in-service noise exposure, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss disability is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Tinnitus

The Veteran has reported that he currently has tinnitus, which he is competent to report. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002). Further, as noted in the discussion of the bilateral hearing loss disability above, the Veteran has alleged that he was exposed to jet engine noise during his period of service, which the Board finds is corroborated by the record based on the unit to which the Veteran was assigned. As such, in-service noise has been shown.

However, the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to service. The Veteran has stated, most recently during the April 2012 VA examination, his tinnitus had its onset in service and has continued since. However, this statement is inconsistent with the Veteran's other statements and the medical evidence of record. As noted previously, credibility can be affected by inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record. Caluza, 7 Vet. App. at 511-12.

In this case, the Veteran denied any current or prior hearing or ear problems on his February 1979 separation report of medical history, as well as in June 1968. He again denied any history of tinnitus on a September 1979 private report of medical history. June 1980 and August 1987 private treatment records noted the Veteran's ears and hearing to be within normal limits, with no notes concerning complaints of tinnitus. Based on these inconsistencies, the Board finds that the Veteran's statements concerning the onset of tinnitus in-service and its persistence since to be not credible, and therefore are entitled to no probative weight. Id.

A VA audiological opinion was obtained in April 2012. The examiner indicated that it was less likely than not that the Veteran's tinnitus was causally related to his active service, noting that while the Veteran reported tinnitus had its onset in and has been persistent since service, he also expressly denied any current or prior ear trouble on his separation from service in 1969. There is no evidence that the examiner was not competent or credible, and as the opinion considered the Veteran's lay statements concerning onset and was based on a review of the file, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

The February 1969 separation medical examination noted normal ears, and on the corresponding report of medical history the Veteran denied any current or prior ear or hearing troubles. The Veteran further denied any history of ear trouble in June 1968. Following separation the Veteran specifically denied any prior or current tinnitus on a September 1979 report of medical history, and further private treatment records from September 1979, June 1980 and August 1987 reflect normal ears bilaterally. The first notation of bilateral tinnitus was in a December 2007 VA audiology consultation, with intermittent notes of tinnitus since that date. None of the treatment records indicate the Veteran's tinnitus is causally related to service. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of a nexus between the current tinnitus and the Veteran's in-service noise exposure. As noted above, the inconsistent nature of the Veteran's statements has rendered them not credible and of no probative weight. As such, the only competent and credible evidence of record concerning the presence of a nexus is the April 2012 audiological opinion which noted that the Veteran denied ear issues at separation. As the preponderance of the evidence is against a finding of a nexus between the current tinnitus and the Veteran's in-service noise exposure, the Board finds that entitlement to service connection for tinnitus is not warranted on a direct basis. 38 C.F.R. § 3.303. 

Tinnitus is an organic disease of the nervous system, and is therefore considered a chronic disease for VA purposes and service connection based on the presumption in favor of chronic diseases and continuity of symptomatology is applicable in this case. Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). However, as noted above there is no competent and credible evidence that tinnitus had its onset either in service or within the first post-service year. 

While the Veteran has stated that his tinnitus had its onset in service and that it has been persistent since, he denied any current or history of ear trouble in his February 1969 separation paperwork and a June 1968 report of medical history. and denied any history of tinnitus again in a September 1979 private treatment record. Service treatment records are silent for a diagnosis or complaints of tinnitus during service, and the first post-service record noting a complaint thereof is from December 2007, approximately 36 years after his separation from service. As there is no competent and credible evidence of manifestations either in service or within the first post-service year, entitlement to service connection for tinnitus based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

Although the Veteran has established a current disability and in-service noise exposure, the preponderance of the evidence weighs against a finding that the Veteran's tinnitus is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.




REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). During the pendency of the appeal and following the most recent VA examination in April 2012, it was determined that in order to be adequate for rating purposes a VA joints examination must, if possible, including testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. In this case, while the April 2012 examination report was fully completed, there is no evidence that the examiner tested for pain in both active and passive motion. Correia, 28 Vet. App. at 168-70. As such, the Board must remand for a new examination to assess the current severity of the low back disability.

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran has a current diagnosis of type II diabetes mellitus, has competently reported that he was exposed to chemicals while serving in South Korea, and has submitted an internet article alleging a link between diabetes and pesticide exposure, specifically DDT. As there is otherwise insufficient medical evidence to decide the claim, the Board must remand the issue so that a medical opinion addressing the etiology of the Veteran's type II diabetes mellitus, to include whether it is due to chemical or pesticide exposure, can be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any further VA treatment records relevant to the type II diabetes mellitus and low back disability.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected low back disability. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the low back disability, the examiner should test for pain on both active and passive motion and in weight-bearing and non-weight bearing. Correia, 28 Vet. App. at 168-70. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner should describe the nature and severity of the low back disability, as well as any associated neurologic and bladder or bowel impairments.

3. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's type II diabetes mellitus. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's type II diabetes mellitus is related to his active duty?

A detailed rationale for the opinion must be provided. Attention is invited to the Veteran's assertion that he was exposed to chemicals generally, and DDT specifically, during his service in South Korea, and a July 2009 internet article indicating a correlation between DDT or DDE presence and the development of diabetes.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


